Citation Nr: 1746859	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-05 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Veteran represented by:	Michael Daisley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1993 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) from the August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a January 2014 hearing before the Board.  A transcript of the hearing is associated with the record.  

This matter was previously before the Board in March 2016 where the issue of entitlement to service connection for a lumbar spine disability was officially reopened and was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran attributes his current lumbar and cervical spine disabilities to an injury he sustained while on active duty.  Specifically, at the Veteran's January 2014 Board hearing, the Veteran testified that he was forced to unload a 300 pound pioneer box out of a military truck by himself.  As a result, the Veteran stated that he felt his back "give" out and instantly felt pain before falling onto the ground.  The Veteran testified that he went to Darnall Hospital at Fort Hood for treatment regarding his back injury.  The Veteran stated that he was told by the doctor at the hospital that he would continue to have back problems for the rest of his life as a result of his injury.  

The record does not reflect that the VA has attempted to obtain any hospital records for the Veteran.  Therefore, a remand is warranted to attempt to obtain these records.  After this development, an addendum opinion should be obtained to discuss any records that are added to the evidence of record and/or to consider the Veteran's lay statements as to his in-service injury.  Specifically, the examiner should discuss whether any noted lumbar or cervical spine injury is causally related to any current lumbar or cervical spine disability.

As the resolutions of the above claims are determinative of the TDIU claim (as the Veteran is not currently service connected for any disability), the issues are inextricably intertwined, and the TDIU issue must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, request from the National Personnel Records Center (NPRC) and any other appropriate records repository all outstanding hospital records from Darnell Army Hospital at Fort Hood in Texas pertaining to the Veteran.  The request should specify that a search should be conducted for any records stored separately from the remainder of the Veteran's service records.  All efforts to obtain these records must be documented in the claims file and attempts to obtain these records must be continued to be made until the records are received or until it is determined that the records do not exist or that further attempt to obtain them would be futile.

2. Thereafter, obtain an addendum opinion to the January 2017 VA examination report.  The Veteran's claims file and a copy of this remand are to be provided to the examiner for review.  

The examiner is asked to address the following:

In light of the type and severity of back problems which may be found in the Army hospital records from the above development and/or based on the Veteran's lay statements regarding removing a 300 pound box from a truck and subsequently injuring his back and any correlating hospital records obtained, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back or cervical disorder is etiologically related to the Veteran's military service, to include consideration of whether any in-service back problems predisposed the Veteran to experience subsequent post-service injuries to the back or neck.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  The examiner should discuss whether there is any causal relationship between any noted lumbar or cervical injury in service and any current lumbar or cervical spine disability.

3. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

4. Then, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

